The opinion of the court was delivered by
Barrett, J.
In the original declaration, the plaintiff counted on the vote of March 11, 1865, and upon this his counsel mainly rely. In order to recover he must be shown to come within that vote. The interpretation and meaning of the vote are to be gathered from its language, taken in connection with the article *729in the warning in pursuance of which the vote was passed. In this mode of considering it, we have mo doubt that in truth it means just the same as if the words “ re-enlisted in the field ” had been used in the vote just as they were in the warning; and we think that “ re-enlisted veteran,” in the vote, means veteran “ reenlisted in the field.” The counsel do not seriously differ about this. Their battle is principally upon the question whether the plaintiff was a “ veteran re-enlisted in the field.”
Upon this question we have no doubt. The language itself is unequivocal in its import, if regard be liad to the subject matter with reference to which it was used. There was no ambiguity about this in the actual history of the matter. Everybody knew what was meant, while the thing was going on, by “ veterans reenlisting in the field.” It meant those soldiers who re-enlisted while they were yet held to military service under a former unexpired enlistment; and it. meant nothing else. A man who had been a soldier in service, ceased to be a soldier in the field when he received a full discharge from such service. That term, “ in the field,” has just as clear and well defined a meaning when used with reference to army service in a state of war, as any other plain and well understood expression. “ Soldiers in the field,” “ veterans in the field,” “ men in the field,” “ army in the field,” “ officers in the field,” all mean persons in the military service for the purpose of carrying on the pending war.
A person like the plaintiff, who had been several months out of the army, though he may in common parlance perhaps be properly enough called a veteran on account of the service he had seen before his discharge, could not with any propriety be said to be a veteran in the field at the time the plaintiff enlisted into the invalid corps. He therefore cannot be regarded as coming within the vote counted upon in the original declaration.
The amended count is upon the vote of December 31,1863 ; “ to pay a bounty of $500 to each volunteer to fill the required quota of. the last call for 300,000, and the deficiency under the draft of July, 1863.” The reason why the plaintiff is not entitled to recover under that vote is that the vote has reference to those who should thereafter enlist for the purposes named. The object of passing *730it was to induce enlistments to such an extent as might then be necessary to fill the quota under the call, and the deficiency under the draft, and not to make compensation to those who had already enlisted. He had, in fact, enlisted before either the draft or the call had taken place. He therefore did not fall within the scope and purpose of the vote. It is moreover to be remarked that ho did not, in fact, apply for. cither of the purposes named in tho vote. See Hartwells v. Newark, 41 Vt., 337; Livingston v. Albany, 40 Vt., 666. The same has been held in some cases during this winter’s circuit.
The judgment of the' county court is reversed, and judgment for the defendant.